DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-15 are allowable. The restriction requirement between Group I and II, and between Species A-B , as set forth in the Office action mailed on 11/10/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Species A and B as presented in the office action dated 11/10/20 is withdrawn.  Claims 4 and 10, directed to Species B are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments filed 12/09/21 have been fully considered and are persuasive. Applicant’s response and the amendments to the claims have overcome the 35 USC 112(b) and 103 rejections previously set forth in the office action mailed 09/10/21. 
In regards to the argument over the claim interpretation of the limitation “release mechanism” of claim 15, the examiner found the argument unpersuasive. Even though the claim limitation “release mechanism” of claim 15 does not use the word “means”, it is being interpreted under 35USC 112(f) because it does not recite sufficient structure in the claim to perform the recited function (e.g. releasing). If applicant does not intend to have this limitation interpreted under 35 USC 112(f), the applicant may amend the claim limitation by reciting sufficient structure to perform the claimed function or present a sufficient showing that the claim limitation indeed recites sufficient structure to perform the claimed function.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic call with Applicant’s representative, Mr. Glenn Seager, on 02/10/22.
The application has been amended as follows:

IN THE CLAIMS:   
Claim 4, lin. 4, “an inner surface ” is amended to –[[an]]the inner surface--;
Claim 7, lin. 3-4, “a radial extent inner diameter of the elongate shaft” is amended to –a radial extent of an inner diameter of the elongate shaft--;
Claim 8; in. 3-4, “a radial extent inner diameter of the elongate shaft” is amended to –a radial extent of an inner diameter of the elongate shaft--;
Claims 16-20 are cancelled.


Reason for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. claims 1-10, the prior arts fail to disclose, teach, or suggest the medical device system as claimed including the combination of an elongate shaft, at least one slot extending from an inner surface to an outer surface of the elongate shaft adjacent to the proximal end of the elongate shaft, a release wire disposed within the lumen of the elongate shaft, wherein the release wire is configured to releasably attach a medical device to the distal end of the elongate shaft; and a securement member having a proximal portion and a distal portion, the proximal portion fixedly secured to a proximal end of the release wire and the distal portion having at least one clip movable between an expanded configuration and a compressed configuration and releasably coupled within the at least one slot of the elongate shaft; wherein the securement member is configured to translate proximally away from the proximal end of the elongate shaft upon application of a proximally-directed force to the proximal portion of the securement member and upon movement of the at least one clip to the compressed configuration while the elongate shaft is maintained in a fixed position. 
Re. claims 11-15, the prior arts fail to disclose, teach, or suggest the medical device system as claimed including the combination of an elongate shaft; a first slot and a second slot positioned circumferentially opposite from the first slot, the first and second slots each extending from an inner surface to an outer surface of the elongate shaft adjacent to the proximal end of the elongate shaft; a release wire disposed within the lumen of the elongate shaft, wherein the release wire is configured to releasably attach a medical device to the distal end of the elongate shaft; and a securement member, the securement member comprising: a proximal portion fixedly secured to a proximal end of the release wire; a first clip extending distally from the proximal portion and releasably coupled with the first slot; and a second clip .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure:
-	Kleshinski et al., US20160008003A1, Fig. 14A-E or 15A-E, discloses a medical device having an elongate shaft, at least one slot, a release wire. However the device does not include are securement member as claimed.
-	Zaver, et al. US20070135826A1, Fig. 19A-C, discloses a medical device having an elongate shaft, at least one slot, a release wire. However the device does not include are securement member as claimed.
-	Strauss et al., US20120330348, Fig. 12, discloses a medical device having an elongate shaft, at least one slot, a release wire. However the device does not include are securement member as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841. The examiner can normally be reached Monday-Thursday 7:30 am-4:30 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.N.V./
Examiner
Art Unit 3771


/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771